 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    LARRY CHARLES CLEVELAND,                Case No. 2:16-cv-02118-DSF (GJS)
12                 Petitioner
13           v.                                JUDGMENT
14    J. SOTO, Warden,
15                 Respondent.
16
17
18         Pursuant to the Court’s Order Accepting Findings and Recommendations of
19   United States Magistrate Judge,
20
21         IT IS ADJUDGED THAT this action is dismissed with prejudice.
22
23
     Date: July 29, 2019                        ___________________________
24                                              Dale S. Fischer
25                                              United States District Judge
26
27
28
